DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0029] of the publication (2020/0401019) of the original disclosure of the instant application reads: “…toggle illumination of indication LED board 132.  The computer module…”.  Whereas paragraphs [0025, 0026] use reference number “136” for indication LED board, and reference number “132” is used for “LEDs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, and further in view of Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643).
Regarding claim 1:
Niemeyer’304 discloses a system for facilitating a visual inspection (FIG. 1), the system comprising: a pole having a distal end and a proximal end ((101), (201), (401), (501), (601)); a gimbal attached to the distal end of the pole (FIGS. 12-14, (1432), [0033]); a handle on the proximal end of the pole, the handle including: an arm support (indicated below); and a grip extending at an angle out from the pole (indicated below; wherein the grip is not horizontal to the pole), the grip including a screen support (FIG. 6, (622)); and a camera head attached to the gimbal (FIG. 1, (110)), the camera head including: a camera module (“camera” (110), [0031-0034]); and an interface board (FIGS. 12, 13, 15, the interface board for the connector ports (1330), (1331), [0080]), wherein at least some functions of the camera head are controlled by a plurality of controls (by (102)/(103), [0034]; (314)/(316), [0036, 0037]; (402)/(502), [0040, 0041]; (703)/(719), [0046]; (826)/(827), [0053-0060]), and wherein images captured by camera module are sent through the pole to a data port near the handle (wherein the images captured by (110) are sent from one end of the pole to the other end of the pole to be displayed on (604)/(704), [0047-0049]).

    PNG
    media_image1.png
    454
    347
    media_image1.png
    Greyscale

Niemeyer’304 does not specifically disclose that the pole is extendable, the grip including a plurality of controls, and a plurality of camera modules.
Niemeyer’162 teaches a monopod jib wherein the pole is extendable (FIG. 1, (101) contains a “telescopic region” (102), [0033]).
Tyner teaches a photographic support system, wherein the grip includes a plurality of controls and a screen support (FIGS. 1-3, wherein the “view screen” (14) is rotatably supported by the “handle” (12), which also contains “buttons” (26)/(28), [0014-0017]).
Segerstrom teaches a gimbal system, comprising a plurality of camera modules (“…multi-spectral suite of imaging sensors…for example, a short-wave infrared (SWIR) device, a long-wave infrared (LWIR) device, a color night vision (CNV) device, and/or a visible wavelength device…”, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Niemeyer’162’s with the system taught by Niemeyer’304 for the purpose of enabling retracting the device for easy storage and expanding to be even longer when situation suitable.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tyner’s with the system taught by Niemeyer’304 and Niemeyer’162 for the purpose of effectively controlling camera operations (Tyner: [0003]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Segerstrom’s with the system taught by Niemeyer’304, Niemeyer’162, and Tyner for the purpose of rendering an even more accurate imaging.

Regarding claim 11:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1, wherein Niemeyer’30 further discloses: a screen attached to the screen support ((104), (604), (704)), wherein images from the plurality of camera modules are displayed on the screen ([0078, 0032, 0034, 0047-0049]).

Regarding claim 13
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1, wherein Segerstrom further discloses that the plurality of camera modules includes three color cameras and one IR camera (“…multi-spectral suite of imaging sensors…for example, a short-wave infrared (SWIR) device, a long-wave infrared (LWIR) device, a color night vision (CNV) device, and/or a visible wavelength device…”, [0038]; the disclosed multi-spectral suite choice of imaging sensors is an example, it is well known in the art to encompass various combinations of imaging sensors; Applicant has not established criticalness of the limitation: “three color cameras and one IR camera”).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Bishop et al. (U.S. Publication No.: 2016/0231090).
Regarding claim 2:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1.
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose that the camera head further includes a compression stack.
Bishop teaches the camera head further includes a compression stack (“…elements are stacked…net effect is such that…heat sink gasket 168 is compressed, placing outward pressure on the heat sink 150, LED board 106a, 106b and lens 104a, 104b…absorbing shock and preventing damage…sufficient pressure is produced to maintain a water-tight seal…and create a shock-absorption structure that helps protect…”, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Bishop’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of providing a shock absorption structure that is watertight (Bishop: [0021]).
 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), Segerstrom et al. (U.S. Publication No.: 2014/0049643), and Bishop et al. (U.S. Publication No.: 2016/0231090) as applied to claim 2 above, and further in view of Jeon (U.S Publication No.: 2019/0082114).
Regarding claim 3:
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, and Bishop disclose and teach of the system of claim 2, wherein Niemeyer’304 further discloses: including an enclosure around the camera head (FIGS. 12, 13, 15, the outermost casing of “camera” (1210), [0078]).
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, and Bishop do not specifically disclose that the camera head further includes a first heat sink, the first heat sink extending through the enclosure and between at least some of the plurality of camera modules.
Jeon teaches that the camera head further includes a first heat sink, the first heat sink extending through the enclosure and between at least some of the plurality of camera modules (FIG. 5, (550) extending through (510)/(520) and between (541)/(542), [0118, 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Jeon’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, and Bishop for the purpose of enabling cooling of the heat of the electronic device (Jeon: [0123]).

Regarding claim 4:
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, and Jeon disclose and teach of the system of claim 3, wherein together Niemeyer’304 and Segerstrom further disclose: including a gimbal mount connecting the camera head to the gimbal (Niemeyer’304: indicated below) and a second heat sink, the second heat sink being thermally connected to the gimbal mount (Segerstrom: “…heat sink plates are preferably oriented to be as close to the exterior of the gimbal system as possible…”, [0047]).

    PNG
    media_image2.png
    545
    520
    media_image2.png
    Greyscale



Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), Segerstrom et al. (U.S. Publication No.: 2014/0049643), Bishop et al. (U.S. Publication No.: 2016/0231090), and Jeon (U.S Publication No.: 2019/0082114) as applied to claims 3 and 4 above, and further in view of Tonar et al. (U.S. Publication No.: 2012/0243093).
Regarding claim 5:
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, and Jeon disclose and teach of the system of claim 4, wherein Niemeyer’304 further discloses that the camera head further includes an interface board (FIGS. 12, 13, 15, the interface board for the connector ports (1330), (1331), [0080]) and a high-speed data interface (FIGS. 12, 13, 15, connector ports (1330), (1331), [0080]).
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, and Jeon do not specifically disclose a plurality of illumination LEDs.
Tonar teaches a plurality of illumination LEDs (“infrared light-emitting diodes”, [0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tonar’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, and Jeon for the purpose of illuminating an area in front of the camera for better night vision (Tonar: [0140]).

Regarding claim 6:
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, Jeon, and Tonar disclose and teach of the system of claim 5, wherein together the references further disclose that the plurality of camera modules (Segerstrom: “…multi-spectral suite of imaging sensors…for example, a short-wave infrared (SWIR) device, a long-wave infrared (LWIR) device, a color night vision (CNV) device, and/or a visible wavelength device…”, [0038]), the interface board (Niemeyer’304: FIGS. 12, 13, 15, the interface board for the connector ports (1330), (1331), [0080]), the plurality of illumination LEDs (Tonar: “infrared light-emitting diodes”, [0140]), the first heat sink (Joen: FIG. 5, (550) extending through (510)/(520) and between (541)/(542), [0118, 0120]), and the second heat sink (Segerstrom: “…heat sink plates are preferably oriented to be as close to the exterior of the gimbal system as possible…”, [0047]) are mechanically interfaced only with compression (Bishop: “…elements are stacked…net effect is such that…heat sink gasket 168 is compressed, placing outward pressure on the heat sink 150, LED board 106a, 106b and lens 104a, 104b…absorbing shock and preventing damage…sufficient pressure is produced to maintain a water-tight seal…and create a shock-absorption structure that helps protect…”, [0021]).

Regarding claim 9:
Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, Bishop, Jeon, and Tonar disclose and teach of the system of claim 5, wherein together the references further disclose that the functions include capturing images (Niemeyer’304: [0037, 0053]), changing an orientation of the camera head (Niemeyer’304: [0037, 0077]), and activating the plurality of illumination LEDs (Tonar: [140]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Al-Jabr (U.S. Publication No.: 2019/0145763) and Liang et al. (U.S. Publication No.: 2015/0093015).
Regarding claim 7:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1, wherein Segerstrom further discloses that the plurality of camera modules includes four camera modules (“…multi-spectral suite of imaging sensors…for example, a short-wave infrared (SWIR) device, a long-wave infrared (LWIR) device, a color night vision (CNV) device, and/or a visible wavelength device…”, [0038]).
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose initializing electrical components; streaming 4k video; and creating super resolution images by combining images from the four camera modules.
Al-Jabr teaches initializing electrical components ([0041]).
Liang teaches streaming 4k video ([0092]); and creating super resolution images by combining images ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Al-Jabr’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of ensuring proper operation (Al-Jabr: [0041]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Liang’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, Segerstrom, and Al-Jabr for the purpose of upscaling images to a higher resolution to better fit a human’s visual experience (Liang: [0014]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Saika et al. (U.S. Publication No.: 2017/0227162).
Regarding claim 8:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1.
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose that the handle and the camera head are connected via internal cabling.
Saika teaches that the handle and the camera head are connected via internal cabling (FIGS. 2, 5, 6, connected through (510)/(520), [0073-0077]; “…gimbal 100 can act as a bus for transmitting data or power…”, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Saika’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of making the device more compact and neat and avoiding the possibility of pulling the cables by accident.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Tonar et al. (U.S. Publication No.: 2012/0243093).
Regarding claim 10:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1. 
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose that each of the plurality of camera modules includes a transparent lens protector.
Tonar teaches that each of the plurality of camera modules includes a transparent lens protector ((56), (60), (70), [0082-0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tonar’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of protecting the light sensor device (Tonar: [0089]).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Baran et al. (U.S. Publication No.: 2018/0302556).
Regarding claim 12:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1.
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose a heads up display worn by a user.
Baran teaches that images from the camera module are displayed on a heads up display worn by a user of the system ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Baran’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of enabling immersive viewing environments (Baran: [0002]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Tyner (U.S. Publication No.: 2009/0003822), and Segerstrom et al. (U.S. Publication No.: 2014/0049643) as applied to claim 1, 11, and 13 above, and further in view of Ma et al. (U.S. Publication No.: 2019/0049060).
Regarding claim 14:
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom disclose and teach of the system of claim 1.
Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom do not specifically disclose a gimbal attachment portion configured to fit in a slot in the gimbal, and wherein the gimbal attachment portion is secured in the slot with a pin.
Ma teaches a handheld gimbal, wherein the camera head includes a gimbal attachment portion (FIG. 7, (32)) configured to fit in a slot (FIGS. 5, 7, the two concave slots, one on each side of (526)) in the gimbal, and wherein the gimbal attachment portion is secured in the slot with a pin (FIGS. 7-12, (513), “…external threads 5130 of the abutting member 513…may protrude out of the threaded through hole 522 to abut against a bottom surface of the groove 322…restraining the fixed part 52 from sliding in the groove 322…at a locked position…”, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Ma’s with the system taught by Niemeyer’304, Niemeyer’162, Tyner, and Segerstrom for the purpose of enabling quick-release of the camera for ease of change of cameras (Ma: [0059]).


Claims 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, and further in view of Tonar et al. (U.S. Publication No.: 2012/0243093), Segerstrom et al. (U.S. Publication No.: 2014/0049643), and Bishop et al. (U.S. Publication No.: 2016/0231090).
Regarding claim 15:
Niemeyer’304 discloses a camera head for facilitating a visual inspection (FIG. 1), the camera head comprising: an enclosure (FIG. 15, the outer casing of “camera” (1510), [0063]) containing: a camera module (“camera” (1510), [0063]); a light for illuminating an area for the camera module (most cameras contains a flash light); a high-speed data interface (FIGS. 12, 13, 15, connector ports (1330), (1331), [0080]); an interface board including a computer module, wherein the interface board is in communication with the camera module, the light, and the high-speed data interface (FIGS. 12, 13, 15, the main circuit board of the “camera” inherently computes and process images/videos possibly taken with the flash and transfers the image/videos data through the connector ports (1330), (1331), [0080]) (1510)); a gimbal connector, wherein the gimbal connecter passes through the enclosure (wherein the gimbal connector, indicated below, inherently contains fastener that passes through the outer casing of “camera” (1510) for attachment).

    PNG
    media_image3.png
    545
    555
    media_image3.png
    Greyscale

Niemeyer’304 does not specifically disclose a plurality of lights for illuminating an area for the camera module; a heatsink component; and a compression stack.
Tonar teaches a plurality of lights for illuminating an area for the camera module (“Infrared light-emitting diodes (LEDs)…could also be used to illuminate an area in front of the light sensor device 12 for better night vision…”, [0140]).
Segerstrom teaches a heatsink component; and a gimbal connector is in thermal contact with the heatsink component (“…heat sink plates are preferably oriented to be as close to the exterior of the gimbal system as possible…”, [0047]).
Bishop teaches a compression stack, wherein the heat sink component, and the plurality of lights are mechanically interfaced only with compression (“…elements are stacked…net effect is such that…heat sink gasket 168 is compressed, placing outward pressure on the heat sink 150, LED board 106a, 106b and lens 104a, 104b…absorbing shock and preventing damage…sufficient pressure is produced to maintain a water-tight seal…and create a shock-absorption structure that helps protect…”, [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tonar’s with the system taught by Niemeyer’304 for the purpose of illuminating an area in front of the camera for better night vision (Tonar: [0140]).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Segerstrom’s with the system taught by Niemeyer’304 and Tonar for the purpose of rejecting heat by conduction (Segerstrom: [0047]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Bishop’s with the system taught by Niemeyer’304, Tonar, and Segerstrom to enable the camera module, the interface board, the heatsink, and the lights to be interfaced by compression for the purpose of providing a shock absorption structure that is watertight (Bishop: [0021]).

Regarding claim 17:
Niemeyer’304, Tonar, Segerstrom, and Bishop discloses the camera head of claim 15, wherein Niemeyer’304 further discloses a USB connector protrudes from the enclosure (FIGS. 12, 13, 15, connector ports (1330), (1331), [0080]; “USB connection”, [0086]).

Regarding claim 18:
Niemeyer’304, Tonar, Segerstrom, and Bishop discloses the camera head of claim 17, wherein together Niemeyer’304 and Tonar further disclose that the enclosure further contains an indication board for the plurality of lights (Tonar discloses that “Infrared light-emitting diodes (LEDs)…could also be used to illuminate an area in front of the light sensor device 12 for better night vision…”, the board that the infrared LEDs are disposed, [0140]; NOTE: the original disclosure discloses that “indication LED board” (136) is where the “LEDs” (132) are located), a remote-control interface (Niemeyer’304: camera can be remotely controlled, [0052, 0059]), a USB connector (Niemeyer’304: FIGS. 12, 13, 15, connector ports (1330), (1331), [0080]; “USB connection”, [0086]), a single board computing device (Niemeyer’304: the main circuit board of the camera), a USB C board, and a USB A board (Niemeyer’304 already discloses utilizing USB connections which inherently contains respective boards; it is well known in the art to utilize USB-C or USB-A for USB connections).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Tonar et al. (U.S. Publication No.: 2012/0243093), Segerstrom et al. (U.S. Publication No.: 2014/0049643), and Bishop et al. (U.S. Publication No.: 2016/0231090) as applied to claims 15, 17, and 18 above, and further in view of Jeon (U.S Publication No.: 2019/0082114).
Regarding claim 16:
Niemeyer’304, Tonar, Segerstrom, and Bishop disclose and teach of the camera head of claim 15.
Niemeyer’304, Tonar, Segerstrom, and Bishop do not specifically disclose a second heatsink, wherein the second heatsink extends through the enclosure near the camera module.
Jeon teaches a second heatsink, wherein the second heatsink extends through the enclosure near the camera module (FIG. 5, (550) extending through (510)/(520) and near (541)/(542), [0118, 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Jeon’s with the camera head taught by Niemeyer’304, Tonar, Segerstrom, and Bishop for the purpose of further cooling of the heat of the electronic device (Jeon: [0123]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, and further in view of Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Jeon (U.S Publication No.: 2019/0082114), and Bishop et al. (U.S. Publication No.: 2016/0231090).
Regarding claim 19:
Niemeyer’304 discloses a system for facilitating a visual inspection (FIG. 1), the system comprising: a pole, the pole having a distal end and a proximal end ((101), (201), (401), (501), (601)); a handle on the proximal end of the pole, the handle including a grip and an arm support (indicated below), wherein the grip extends at an angle outwardly from the pole (wherein the grip is not horizontal to the pole); and a camera head in an enclosure (FIG. 15, the outer casing of “camera” (1510), [0063]) and pivotably attached to the distal end of the pole (FIGS. 12-14, pivotably attached through “gimbal” (1432), [0033]), the camera head including: a camera module (“camera” (110), [0031-0034]); a light positioned to illuminate areas in view of the camera module (most cameras contains a flash light); and an interface board (FIGS. 12, 13, 15, the interface board for the connector ports (1330), (1331), [0080]). 

    PNG
    media_image1.png
    454
    347
    media_image1.png
    Greyscale

Niemeyer’304 does not specifically disclose that the pole is extendable, a heat sink extending through the enclosure; and a compression stack.
Niemeyer’162 teaches a monopod jib wherein the pole is extendable (FIG. 1, (101) contains a “telescopic region” (102), [0033]).
Joen teaches a heat sink extending through the enclosure (FIG. 5, (550) extending through (510)/(520) and near (541)/(542), [0118, 0120]).
Bishop teaches a compression stack, wherein the heat sink, and the plurality of lights are mechanically interfaced only with compression (“…elements are stacked…net effect is such that…heat sink gasket 168 is compressed, placing outward pressure on the heat sink 150, LED board 106a, 106b and lens 104a, 104b…absorbing shock and preventing damage…sufficient pressure is produced to maintain a water-tight seal…and create a shock-absorption structure that helps protect…”, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Niemeyer’162’s with the system taught by Niemeyer’304 for the purpose of enabling retracting the device for easy storage and expanding to be even longer when situation suitable.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Jeon’s with the camera head taught by Niemeyer’304 and Niemeyer’162 for the purpose of enabling cooling of the heat of the electronic device (Jeon: [0123]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Bishop’s with the system taught by Niemeyer’304, Niemeyer’162, and Jeon to enable the camera module, the interface board, the light, and the heat sink to be interfaced by compression for the purpose of providing a shock absorption structure that is watertight (Bishop: [0021]).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (U.S. Publication No.: 2018/0124304), hereinafter Niemeyer’304, Niemeyer et al. (U.S. Publication No.: 2016/0246162), hereinafter Niemeyer’162, Jeon (U.S Publication No.: 2019/0082114), and Bishop et al. (U.S. Publication No.: 2016/0231090) as applied to claim 19 above, and further in view of Tonar et al. (U.S. Publication No.: 2012/0243093).
Regarding claim 20:
Niemeyer’304, Niemeyer’162, Jeon, and Bishop disclose and teach of the system of claim 19, wherein Niemeyer’304 further discloses: a screen support ((622)) attached to the grip (FIG. 6), the screen support configured to secure a screen ((104), (604), (704)) on which images from the camera module are displayed ([0078, 0032, 0034, 0047-0049]). 
Niemeyer’304, Niemeyer’162, Jeon, and Bishop do not specifically disclose that the light is an IR light.
Tonar teaches a plurality of illumination IR LEDs (“infrared light-emitting diodes”, [0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tonar’s with the system taught by Niemeyer’304, Niemeyer’162, Jeon, and Bishop for the purpose of illuminating an area in front of the camera for better night vision (Tonar: [0140]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852